UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to CAPITAL BANK CORPORATION (Exact name of registrant as specified in its charter) North Carolina 000-30062 56-2101930 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 333 Fayetteville Street, Suite 700 Raleigh, North Carolina 27601 (Address of principal executive offices) (919) 645-6400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check here if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of November 12, 2010 there were 12,880,954 shares outstanding of the registrant’s common stock, no par value. CAPITAL BANK CORPORATION Form 10-Q for the Quarterly Period Ended September 30, 2010 INDEX PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income (Loss) for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 42 Item 4. Controls and Procedures 42 Item 4T. Controls and Procedures 42 PART II – OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 3. Defaults upon Senior Securities 57 Item 4. (Removed and Reserved) 57 Item 5. Other Information 57 Item 6. Exhibits 58 Signatures - 2 - Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2010 and December 31, 2009 September 30, 2010 December 31, 2009 (Dollars in thousands) (Unaudited) Assets Cash and cash equivalents: Cash and due from banks $ $ Interest-bearing deposits with banks Total cash and cash equivalents Investment securities: Investment securities – available for sale, at fair value Investment securities – held to maturity, at amortized cost Other investments Total investment securities Mortgage loans held for sale – Loans: Loans – net of unearned income and deferred fees Allowance for loan losses ) ) Net loans Other real estate Premises and equipment, net Bank-owned life insurance Core deposit intangible, net Deferred income tax Other assets Total assets $ $ Liabilities Deposits: Demand, noninterest checking $ $ NOW accounts Money market deposit accounts Savings accounts Time deposits Total deposits Repurchase agreements and federal funds purchased – Borrowings Subordinated debentures Other liabilities Total liabilities Shareholders’ Equity Preferred stock, $1,000 par value; 100,000 shares authorized; 41,279 shares issued and outstanding (liquidation preference of $41,279) Common stock, no par value; 50,000,000 shares authorized; 12,880,954 and 11,348,117 shares issued and outstanding Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Index CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands except per share data) Interest income: Loans and loan fees $ Investment securities: Taxable interest income Tax-exempt interest income Dividends 22 13 58 26 Federal funds and other interest income 17 18 37 34 Total interest income Interest expense: Deposits Borrowings and repurchase agreements Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges and other fees Bank card services Mortgage origination and other loan fees Brokerage fees Bank-owned life insurance Net gain on investment securities Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy Furniture and equipment Data processing and telecommunications Advertising and public relations Office expenses Professional fees Business development and travel Amortization of core deposit intangible Other real estate and other loan-related losses Directors’ fees FDIC deposit insurance Other Total noninterest expense Net income (loss) before income taxes ) ) ) Income tax expense (benefit) Net income (loss) $ ) $ $ ) $ Dividends and accretion on preferred stock Net income (loss) attributable to common shareholders $ ) $ $ ) $ ) Net income (loss) per common share – basic $ ) $ $ ) $ ) Net income (loss) per common share – diluted $ ) $ $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - Index CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) For the Nine Months Ended September 30, 2010 and 2009 (Unaudited) Preferred Stock Common Stock Other Comprehensive Accumulated Shares Amount Shares Amount Income Deficit Total (Dollars in thousands except share data) Balance at January 1, 2009 $ ) $ Comprehensive income: Net income Net unrealized gain on securities, net of tax of $3,778 Net unrealized loss on cash flow hedge, net of tax benefit of $1,072 ) ) Prior service cost recognized on SERP, net of amortization of $6 ) ) Total comprehensive income Accretion of preferred stock discount ) – Restricted stock awards Stock option expense 38 38 Directors’ deferred compensation Dividends on preferred stock ) ) Dividends on common stock ($0.24 per share) ) ) Balance at September 30, 2009 $ ) $ Balance at January 1, 2010 $ ) $ Comprehensive loss: Net loss ) ) Net unrealized gain on securities, net of tax of $182 Amortization of prior service cost on SERP 6 6 Total comprehensive loss ) Accretion of preferred stock discount ) – Issuance of common stock Restricted stock forfeiture ) (2 ) (2 ) Stock option expense 37 37 Directors’ deferred compensation Dividends on preferred stock ) ) Balance at September 30, 2010 $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - Index CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2010 and 2009 (Unaudited) Nine Months Ended September 30, (Dollars in thousands) Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Provision for loan losses Amortization of core deposit intangible Depreciation Stock-based compensation Gain on investment securities, net ) ) Amortization of premium/discount on investment securities, net 52 Increase in mortgage loans held for sale ) – Write-down in value of other real estate – Loss on disposal of premises, equipment and other real estate 79 Increase in cash surrender value of bank-owned life insurance ) ) Deferred income tax (benefit) expense ) Net decrease (increase) in accrued interest receivable and other assets ) Net (decrease) increase in accrued interest payable and other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Decrease (increase) in loans, net ) Additions to premises and equipment ) ) Proceeds from sales of premises, equipment and real estate owned Proceeds from surrender of bank-owned life insurance – Purchases of FHLB stock, net ) ) Purchase of securities – available for sale ) ) Proceeds from principal repayments/calls/maturities of securities – available for sale Proceeds from principal repayments/calls/maturities of securities – held to maturity Net cash provided by (used in) investing activities ) Cash flows from financing activities: (Decrease) increase in deposits, net ) Decrease in repurchase agreements, net ) ) Proceeds from borrowings Principal repayments of borrowings ) ) Proceeds from issuance of subordinated debentures – Proceeds from issuance of common stock – Dividends paid ) ) Net cash (used in) provided by financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information Transfer of loans and premises to other real estate owned $ $ Cash paid (received) for: Income taxes $ ) $ ) Interest $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 6 - Index Capital Bank Corporation – Notes to Condensed Consolidated Financial Statements (Unaudited) 1.Significant Accounting Policies and Interim Reporting The accompanying unaudited condensed consolidated financial statements include the accounts of Capital Bank Corporation (the “Company”) and its wholly owned subsidiary, Capital Bank (the “Bank”). In addition, the Company has interests in three trusts, Capital Bank Statutory Trust I, II, and III (hereinafter collectively referred to as the “Trusts”). The Trusts have not been consolidated with the financial statements of the Company. The interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). They do not include all of the information and footnotes required by such accounting principles for complete financial statements, and therefore should be read in conjunction with the audited consolidated financial statements and accompanying footnotes in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and the reported amounts of revenues and expenses during the reporting period. The more significant estimates that are particularly susceptible to significant change relate to the determination of the allowance for loan losses, other-than-temporary impairment on investment securities, income taxes, and impairment of long-lived assets, including intangible assets. Actual results could differ from those estimates. In the opinion of management, all adjustments necessary for a fair presentation of the financial position and results of operations for the periods presented have been included, and all significant intercompany transactions have been eliminated in consolidation. Certain amounts reported in prior periods have been reclassified to conform to the current presentation. Such reclassifications have no effect on total assets, net income or shareholders’ equity as previously reported. The results of operations for the nine months ended September 30, 2010 are not necessarily indicative of the results of operations that may be expected for the year ending December 31, 2010. The condensed consolidated balance sheet at December 31, 2009 has been derived from the audited consolidated financial statements contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. The accounting policies followed by the Company are as set forth in Note 1 of the Notes to Consolidated Financial Statements in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. Current Accounting Developments In July 2010, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses, to amend FASB Accounting Standards Codification (“ASC”) Topic 320, Receivables. The amendments in this update are intended to provide disclosures that facilitate financial statement users’ evaluation of the nature of credit risk inherent in the entity’s portfolio of financing receivables, how that risk is analyzed and assessed in arriving at the allowance for credit losses, and the changes and reasons for those changes in the allowance for credit losses. The disclosures as of the end of a reporting period are effective for interim and annual periods ending on or after December 15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. Management does not anticipate that adoption of this update will have a material impact on the Company’s financial position or results of operations. In April 2010, the FASB issued ASU 2010-18, Effect of a Loan ModificationWhen the Loan Is Part of a Pool That Is Accounted for as a Single Asset, to amend ASC Topic 320, Receivables. The amendments in this update provide that for acquired troubled loans which meet the criteria to be accounted for within a pool, modifications to one or more of these loans does not result in the removal of the modified loan from the pool even if the modification would otherwise be considered a troubled debt restructuring. The pool of assets in which the loan is included will continue to be considered for impairment. The amendments do not apply to loans not meeting the criteria to be accounted for within a pool. These amendments were effective for modifications of loans accounted for within pools occurring in the first interim or annual period ending on or after July 15, 2010. Adoption of this update did not have a material impact on the Company’s financial position or results of operations. In February 2010, the FASB issued ASU 2010-09, Amendments to Certain Recognition and Disclosure Requirements, to amend ASC Topic 855, Subsequent Events. The amendments in this update removed the requirement to disclose the date through which subsequent events have been evaluated and became effective immediately upon issuance. Adoption of this update did not have a material impact on the Company’s financial position or results of operations. - 7 - Index Capital Bank Corporation – Notes to Condensed Consolidated Financial Statements (Unaudited) In January 2010, the FASB issued ASU 2010-06, Improving Disclosures about Fair Value Measurements, to amend ASC Topic 820, Fair Value Measurements and Disclosures. The amendments in this update require more robust disclosures about the different classes of assets and liabilities measured at fair value, the valuation techniques and inputs used, the activity in Level 3 fair value measurements, and the transfers between Levels 1, 2, and 3. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Management does not anticipate that adoption of this update will have a material impact on the Company’s financial position or results of operations. 2.Earnings (Loss) Per Share Basic earnings (loss) per share (“EPS”) excludes dilution and is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS assumes the conversion, exercise or issuance of all potential common stock instruments, such as stock options and warrants, unless the effect is to reduce a loss or increase earnings. Basic EPS is adjusted for outstanding stock options and warrants using the treasury stock method in order to compute diluted EPS. The weighted average number of shares outstanding for the three and nine months ended September 30, 2010 and 2009 were as follows: Three Months Ended September 30, 2010 and 2009 (Dollars in thousands) Net income (loss) attributable to common shareholders $ ) $ Shares used in the computation of earnings per share: Weighted average number of shares outstanding – basic Incremental shares from assumed exercise of stock options and warrants – – Weighted average number of shares outstanding – diluted Net income (loss) per common share – basic $ ) $ Net income (loss) per common share – diluted $ ) $ For the three months ended September 30, 2010 and 2009, outstanding options to purchase 313,420 and 377,083 shares, respectively, of common stock were excluded from the diluted calculation because the option exercise prices exceeded the average fair market value of the associated shares of common stock. For both the three months ended September 30, 2010 and 2009, outstanding warrants to purchase 749,619 shares of common stock were excluded from the diluted calculation because the warrant exercise price exceeded the average fair market value of the associated shares of common stock. There were no dilutive stock options or warrants outstanding for the three months ended September 30, 2010 and 2009. Nine Months Ended September 30, 2010 and 2009 (Dollars in thousands) Net loss attributable to common shareholders $ ) $ ) Shares used in the computation of earnings per share: Weighted average number of shares outstanding – basic Incremental shares from assumed exercise of stock options and warrants – – Weighted average number of shares outstanding – diluted Net loss per common share – basic $ ) $ ) Net loss per common share – diluted $ ) $ ) - 8 - Index Capital Bank Corporation – Notes to Condensed Consolidated Financial Statements (Unaudited) For the nine months ended September 30, 2010 and 2009, outstanding options to purchase 313,420 and 377,083 shares, respectively, of common stock were excluded from the diluted calculation because the option price exceeded the average fair market value of the associated shares of common stock. For both the nine months ended September 30, 2010 and 2009, outstanding warrants to purchase 749,619 shares of common stock were excluded from the diluted calculation because the warrant exercise price exceeded the average fair market value of the associated shares of common stock. There were no dilutive stock options or warrants outstanding for the nine months ended September 30, 2010 and 2009. 3.Comprehensive Income (Loss) Comprehensive income (loss) represents the change in the Company’s equity during the period from transactions and other events and circumstances from non-owner sources. Total comprehensive income (loss) consists of net income (loss) and other comprehensive income (loss). The Company’s other comprehensive income (loss) and accumulated other comprehensive income (loss) are comprised of unrealized gains and losses on certain investments in debt securities and derivatives that qualify as cash flow hedges to the extent that the hedge is effective. Information concerning the Company’s other comprehensive income (loss) for the three and nine months ended September 30, 2010 and 2009 is as follows: Three Months Ended September 30, 2010 and 2009 (Dollars in thousands) Unrealized gain on securities – available for sale $ 65 $ Unrealized loss on change in fair value of cash flow hedge – ) Amortization of prior service cost on SERP 2 1 Income tax effect ) ) Other comprehensive income $ 42 $ Nine Months Ended September 30, 2010 and 2009 (Dollars in thousands) Unrealized gain on securities – available for sale $ $ Unrealized loss on change in fair value of cash flow hedge – ) Prior service cost recognized on SERP, net of amortization 6 ) Income tax effect ) ) Other comprehensive income $ $ 4.Investment Securities Investment securities as of September 30, 2010 and December 31, 2009 are summarized as follows: - 9 - Index Capital Bank Corporation – Notes to Condensed Consolidated Financial Statements (Unaudited) Amortized Cost Unrealized Gains Unrealized Losses Fair Value (Dollars in thousands) September 30, 2010 Available for sale: U.S. agency obligations $ $ $ – $ Municipal bonds Mortgage-backed securities issued by GSEs – Non-agency mortgage-backed securities 37 Other securities 8 Held to maturity: Municipal bonds 3 – Mortgage-backed securities issued by GSEs 79 – Non-agency mortgage-backed securities 2 42 84 42 Other investments – – Total $ December 31, 2009 Available for sale: U.S. agency obligations $ $ 29 $ – $ Municipal bonds Mortgage-backed securities issued by GSEs – Non-agency mortgage-backed securities 19 Other securities – Held to maturity: Municipal bonds 7 – Mortgage-backed securities issued by GSEs 84 – Non-agency mortgage-backed securities – 91 Other investments – – Total $ The following table summarizes the gross unrealized losses and fair value of the Company’s investments in an unrealized loss position for which other-than-temporary impairments have not been recognized in earnings, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, as of September 30, 2010 and December 31, 2009: Less than 12 Months 12 Months or Greater Total (Dollars in thousands) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses September 30, 2010 Available for sale: Municipal bonds $ $ 18 $ Non-agency mortgage-backed securities – – Other securities – – 18 Held to maturity: Non-agency mortgage-backed securities – – 42 42 Total $ $ 18 $ - 10 - Index Capital Bank Corporation – Notes to Condensed Consolidated Financial Statements (Unaudited) Less than 12 Months 12 Months or Greater Total (Dollars in thousands) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses December 31, 2009 Available for sale: Municipal bonds $ Non-agency mortgage-backed securities 93 Other securities – – Held to maturity: Non-agency mortgage-backed securities – – Total $ At the end of each quarter, the Company makes an assessment to determine whether there have been any events or economic circumstances to indicate that a marketable security on which there is an unrealized loss is impaired on an other-than-temporary basis. The Company considers many factors, including the severity and duration of the impairment and recent events specific to the issuer or industry, including any changes in credit ratings. Unrealized losses on the Company’s investments in non-agency mortgage-backed securities, or private label mortgage securities, are related to five different securities. These losses are due to a combination of changes in credit spreads and other market factors. These mortgage securities are not issued and guaranteed by an agency of the federal government but are instead issued by private financial institutions and therefore carry an element of credit risk. Management closely monitors the performance of these securities and the underlying mortgages, which includes a detailed review of credit ratings, prepayment speeds, delinquency rates, default rates, current loan-to-values, geography of collateral, remaining terms, interest rates, loan types, etc. The Company has engaged a third party expert to provide a quarterly “stress test” of each private label mortgage security through a model using assumptions to simulate certain credit events and recessionary conditions and their impact on the performance of each mortgage security. Unrealized losses on the Company’s investments in municipal bonds are related to six different securities. These losses are primarily related to concerns in the marketplace regarding credit quality of certain municipalities in light of the recent economic recession and high unemployment rates as well as expectations of future market interest rates. Management monitors the underlying credit of these bonds by reviewing the financial strength of the issuers and the sources of taxes and other revenues available to service the debt. Unrealized losses on other securities relate to an investment in subordinated debt of one corporate financial institution. Management monitors the financial strength of this institution by reviewing its quarterly financial reports and considers its capital, liquidity and earnings in this review. As of September 30, 2010, two investment securities remained in an other-than-temporarily impaired position. The first of these investments was a private label mortgage security with a book value and unrealized loss of $723,000 and ($331,000), respectively, as of September 30, 2010. This impairment determination was initially made at December 31, 2009 and was based on the extent and duration of the unrealized loss as well as recent credit rating downgrades from rating agencies to below investment grade. Based on its analysis of expected cash flows, management expects to receive all contractual principal and interest from this security and therefore did not consider any of the unrealized loss to represent credit impairment. The second of these investments was subordinated debt of a private financial institution with a book value and unrealized loss of $1.0 million and ($203,000), respectively, as of September 30, 2010. This impairment determination was initially made at December 31, 2009 and was based on the extent of the unrealized loss as well as adverse economic and market conditions for financial institutions in general. Based on its review of capital, liquidity and earnings of this institution, management expects to receive all contractual principal and interest from this security and therefore did not consider any of the unrealized loss to represent credit impairment. Unrealized losses from these two investments were related to factors other than credit and were recorded to other comprehensive income. The securities in an unrealized loss position as of September 30, 2010 not determined to be other-than-temporarily impaired are all still performing and are expected to perform through maturity, and the issuers have not experienced significant adverse events that would call into question their ability to repay these debt obligations according to contractual terms. Further, because the Company does not intend to sell these investments and it is not more likely than not that the Company will be required to sell the investments before recovery of their amortized cost bases, which may be maturity, the Company does not consider such securities to be other-than-temporarily impaired as of September 30, 2010. - 11 - Index Capital Bank Corporation – Notes to Condensed Consolidated Financial Statements (Unaudited) Other investment securities primarily include an investment in Federal Home Loan Bank (“FHLB”) stock, which has no readily determinable market value and is recorded at cost.As of September 30, 2010 and December 31, 2009, the Company’s investment in FHLB stock totaled $8.0 million and $6.0 million, respectively. Based on its quarterly evaluation, management has concluded that the Company’s investment in FHLB stock was not impaired as of September 30, 2010 and that ultimate recoverability of the par value of this investment is probable. During the nine months ended September 30, 2009, the Company recorded an investment loss of $320,000 related to an equity investment in Silverton Bank, a correspondent financial institution that was closed by the Office of the Comptroller of the Currency in 2009. The loss represented the full amount of the Company’s investment in Silverton Bank and was recorded as a reduction to noninterest income on the Condensed Consolidated Statements of Operations. The amortized cost and estimated market values of debt securities as of September 30, 2010 by final contractual maturities are summarized in the table below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Available for Sale Held to Maturity (Dollars in thousands) Amortized Cost Fair Value Amortized Cost Fair Value Debt securities: Due within one year $ – $ – $ $ Due after one year through five years – – Due after five years through ten years Due after ten years Total debt securities Total equity securities – – Total investment securities $ During the nine months ended September 30, 2010, the Company recognized gross gains and (losses) of $519,000 and ($8,000), respectively, on sales of available-for-sale investment securities. These gains and losses are included in net gain on investment securities in the Condensed Consolidated Statements of Operations. Also included in net gain on investment securities for the nine months ended September 30, 2010 was $130,000 of appreciation on the fair value of a publicly traded equity security that was marked-to-market through the Condensed Consolidated Statement of Operations. During the nine months ended September 30, 2009, the Company recognized gross gains of $484,000 on sales of available-for-sale investment securities. Included as a reduction to net gain on investment securities for the nine months ended September 30, 2009 was a $320,000 loss on an equity investment in Silverton Bank. Proceeds received from sales of available-for-sale investment securities totaled $77.6 million and $20.5 million in the nine months ended September 30, 2010 and 2009, respectively. 5.Loans and Allowance for Loan Losses The composition of the loan portfolio by loan classification as of September 30, 2010 and December 31, 2009 was as follows: September 30, 2010 December 31, 2009 (Dollars in thousands) Commercial real estate: Construction and land development $ $ Commercial non-owner occupied Total commercial real estate Consumer real estate: Residential mortgage Home equity lines Total consumer real estate Commercial owner occupied Commercial and industrial Consumer Other loans Deferred loan fees and origination costs, net $ $ - 12 - Index Capital Bank Corporation – Notes to Condensed Consolidated Financial Statements (Unaudited) A summary of activity in the allowance for loan losses for the nine months ended September 30, 2010 and 2009 is as follows: (Dollars in thousands) Balance at beginning of period $ $ Loans charged off ) ) Recoveries of loans previously charged off Net charge-offs ) ) Provision for loan losses Balance at end of period $ $ The allowance for credit losses includes the allowance for loan losses, detailed above, and the reserve for unfunded lending commitments, which is included in other liabilities on the Condensed Consolidated Balance Sheets. As of September 30, 2010 and December 31, 2009, the reserve for unfunded lending commitments totaled $475,000 and $351,000, respectively. The following is a summary of information related to nonperforming assets as of September 30, 2010 and December 31, 2009: September 30, 2010 December 31, 2009 (Dollars in thousands) Nonperforming assets: Nonaccrual loans $ $ Accruing loans greater than 90 days past due – Total nonperforming loans Other real estate Total nonperforming assets $ $ For the nine months ended September 30, 2010 and 2009, no interest income was recognized on loans while in nonaccrual status. Cumulative interest payments collected on active nonaccrual loans and applied as a reduction to the principal balance of the respective loans totaled $510,000 and $366,000 as of September 30, 2010 and December 31, 2009, respectively. 6.Stock-Based Compensation The Company uses the following forms of stock-based compensation as an incentive for certain employees and non-employee directors: stock options, restricted stock, and stock issued through a deferred compensation plan for non-employee directors. Stock Options Pursuant to the Capital Bank Corporation Equity Incentive Plan (“Equity Incentive Plan”), the Company has a stock option plan providing for the issuance of options for the purchase of up to 1,150,000 shares of the Company’s common stock to officers and directors. As of September 30, 2010, options for 293,600 shares of common stock were outstanding and options for 598,859 shares of common stock remained available for future issuance. In addition, options for 566,071 shares of common stock were assumed by the company under various plans from previously acquired financial institutions, of which options for 19,820 shares remain outstanding. Grants of options are made by the Board of Directors or the Compensation/Human Resources Committee of the Board. All grants must be made with an exercise price at no less than fair market value on the date of grant, must be exercised no later than 10 years from the date of grant, and may be subject to certain vesting provisions. The following table summarizes the activity in the Company’s stock option plans, including the weighted average exercise price (“WAEP”), during the nine months ended September 30, 2010: - 13 - Index Capital Bank Corporation – Notes to Condensed Consolidated Financial Statements (Unaudited) Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term in Years Aggregate Intrinsic Value Outstanding at beginning of period $ Granted Exercised – – Forfeited and expired ) Outstanding at end of period $ $ – Options exercisable at end of period $ $ – The following table summarizes information about the Company’s stock options as of September 30, 2010: Exercise Price Number Outstanding Weighted Average Remaining Contractual Life in Years Number Exercisable Intrinsic Value $3.85 – $6.00 $ – $6.01 – $9.00 – $9.01 – $12.00 – $12.01 – $15.00 – $15.01 – $18.37 – $ – The fair values of options granted are estimated on the date of the grants using the Black-Scholes option pricing model. Option pricing models require the use of highly subjective assumptions, including expected stock price volatility, which when changed can materially affect fair value estimates. The expected life of the options used in this calculation is the period the options are expected to be outstanding. Expected stock price volatility is based on the historical volatility of the Company’s common stock for a period approximating the expected life; the expected dividend yield is based on the Company’s historical annual dividend payout; and the risk-free rate is based on the implied yield available on U.S. Treasury issues. The following weighted-average assumptions were used in determining fair value for options granted in the nine months ended September 30, 2010 and 2009: September 30, 2010 September 30, 2009 Dividend yield 0.0% – Expected volatility 33.0% – Risk-free interest rate 3.1% – Expected life 7 years – The weighted average fair value of the 19,250 options granted in the nine months ended September 30, 2010 was $1.80 per option. There were no options granted in the nine months ended September 30, 2009. As of September 30, 2010, the Company had unamortized compensation expense related to unvested stock options of $102,000, which is expected to be fully amortized over the next four years. For the nine months ended September 30, 2010 and 2009, the Company recorded compensation expense of $37,000 and $38,000, respectively, related to stock options. Restricted Stock Pursuant to the Equity Incentive Plan, the Board of Directors may grant restricted stock to certain employees and Board members at its discretion. There have been no restricted stock grants since 2008. Nonvested shares are subject to forfeiture if employment terminates prior to the vesting dates. The Company expenses the cost of the stock awards, determined to be the fair value of the shares at the date of grant, ratably over the period of the vesting. Nonvested restricted stock for the nine months ended September 30, 2010 is summarized in the following table: - 14 - Index Capital Bank Corporation – Notes to Condensed Consolidated Financial Statements (Unaudited) Shares Weighted Average Grant Date Fair Value Nonvested at beginning of period $ Granted – – Vested – – Forfeited ) Nonvested at end of period $ As of September 30, 2010, the Company had 23,600 shares of nonvested restricted stock grants, which represents unrecognized compensation expense of $102,000 to be recognized over the remaining vesting period of the respective grants. Total compensation expense related to these restricted stock awards for the nine months ended September 30, 2010 and 2009 totaled $92,000 and $91,000, respectively. Deferred Compensation for Non-employee Directors The Company administers the Capital Bank Corporation Deferred Compensation Plan for Outside Directors (“Deferred Compensation Plan”). Eligible directors may elect to participate in the Deferred Compensation Plan by deferring all or part of their directors’ fees for at least one calendar year, in exchange for common stock of the Company. If a director does not elect to defer all or part of his fees, then he is not considered a participant in the Deferred Compensation Plan. The amount deferred is equal to 125% of total director fees. Each participant is fully vested in his account balance. The Deferred Compensation Plan provides for payment of share units in shares of common stock of the Company after the participant ceases to serve as a director for any reason. For the nine months ended September 30, 2010 and 2009, the Company recognized compensation expense of $452,000 and $417,000, respectively, related to the Deferred Compensation Plan. 7.Derivative Instruments The Company enters into interest rate lock commitments with customers and commitments to sell mortgages to investors. The period of time between the issuance of a mortgage loan commitment and the closing and sale of the mortgage loan is generally less than 60days. Interest rate lock commitments and forward loan sale commitments represent derivative instruments which are carried at fair value. These derivative instruments do not qualify for hedge accounting. The fair values of the Company’s interest rate lock commitments and forward loan sales commitments are based on current secondary market pricing and are included on the Condensed Consolidated Balance Sheets in mortgage loans held for sale and on the Condensed Consolidated Statements of Operations in mortgage origination and other loan fees. As of September 30, 2010, the Company had $16.0million of commitments outstanding to originate mortgage loans held for sale at fixed rates and $24.5million of forward commitments under best efforts contracts to sell mortgages to four different investors. The fair value adjustments of the interest rate lock commitments and forward loan sales commitments were not considered material as of September 30, 2010. Thus, there was no impact to the Condensed Consolidated Statements of Operations for the three or nine months ended September 30, 2010. There were no such commitments outstanding as of December 31, 2009 or September 30, 2009. 8.Commitments and Contingencies To meet the financial needs of its customers, the Company is party to financial instruments with off-balance-sheet risk in the normal course of business. These financial instrumentsare comprised of various types of commitments to extend credit, including unused lines of credit and overdraft lines, as well as standby letters of credit. These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the balance sheet. The Company’s exposure to credit loss in the event of nonperformance by the other party is represented by the contractual amount of those instruments. The Company uses the same credit policies in making these commitments as it does for on-balance-sheet instruments. The amount of collateral obtained, if deemed necessary by the Company, upon extension of credit is based on management’s credit evaluation of the borrower. Collateral held varies but may include trade accounts receivable, property, plant and equipment, and income-producing commercial properties. Since many unused lines of credit expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. - 15 - Index Capital Bank Corporation – Notes to Condensed Consolidated Financial Statements (Unaudited) The Company’s exposure to off-balance-sheet credit risk as of September 30, 2010 and December 31, 2009 is as follows: September 30, 2010 December 31, 2009 (Dollars in thousands) Commitments to extend credit $ $ Standby letters of credit Total commitments $ $ The Company has limited partnership investments in two related private investment funds which totaled $1.8 million as of both September 30, 2010 and December 31, 2009. These investments are recorded on the cost basis and were included in other assets on the Condensed Consolidated Balance Sheets. Remaining capital commitments to these investment funds totaled $1.6 million as of September 30, 2010. 9.Fair Value Measurement The Company utilizes fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures. Investment securities, available for sale, and derivatives are recorded at fair value on a recurring basis. Additionally, the Company may be required to record at fair value other assets on a nonrecurring basis, such as loans held for sale, impaired loans and certain other assets. These nonrecurring fair value adjustments typically involve application of lower of cost or market accounting or write-downs of individual assets. The following is a description of valuation methodologies used for assets and liabilities recorded at fair value. Investment securities, available for sale, are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available. If quoted prices are not available, fair values are measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. Level 1 securities include those traded on an active exchange, such as the New York Stock Exchange, U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds. Level 2 securities include mortgage-backed securities issued by government sponsored entities and corporate entities as well as municipal bonds. Securities classified as Level 3 include corporate debt instruments that are not actively traded. Mortgage loans held for sale are carried at the lower of cost or market value. The fair values of mortgage loans held for sale are based on commitments on hand from investors within the secondary market for loans with similar characteristics.As such, the fair value adjustment for mortgage loans held for sale is classified as nonrecurring Level 2. Loans are not recorded at fair value on a recurring basis. However, from time to time, a loan is considered impaired, and a valuation allowance is established based on the estimated value of the loan. The fair value of impaired loans that are collateral dependent is based on collateral value. For impaired loans that are not collateral dependent, estimated value is based on either an observable market price, if available, or the present value of expected future cash flows. Those impaired loans not requiring an allowance represent loans for which the estimated fair value exceeds the recorded investments in such loans. When the fair value of an impaired loan is based on an observable market price or a current appraised value, the Company records the impaired loan as nonrecurring Level 2. When an appraised value is not available, or management determines the fair value of the collateral is further impaired below the appraised value, and there is no observable market price, the Company classifies the impaired loan as nonrecurring Level 3. Other real estate, which includes foreclosed assets, is adjusted to fair value upon transfer of loans and premises to other real estate. Subsequently, other real estate is carried at the lower of carrying value or fair value. Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral. When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records other real estate as nonrecurring Level 2. When an appraised value is not available, or management determines the fair value of the collateral is further impaired below the appraised value, and there is no observable market price, the Company classifies other real estate as nonrecurring Level 3. Assets and liabilities measured at fair value on a recurring basis as of September 30, 2010 and December 31, 2009 are summarized below: - 16 - Index Capital Bank Corporation – Notes to Condensed Consolidated Financial Statements (Unaudited) Quoted Prices in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total (Dollars in thousands) September 30, 2010 Investment securities – available for sale: U.S. agency obligations $ – $ $ – $ Municipal bonds – – Mortgage-backed securities issued by GSEs – – Non-agency mortgage-backed securities – – Other securities – Total $ December 31, 2009 Investment securities – available for sale: U.S. agency obligations $ – $ $ – $ Municipal bonds – – Mortgage-backed securities issued by GSEs – – Non-agency mortgage-backed securities – – Other securities – Total $ The table below presents a reconciliation and income statement classification of gains and losses for all assets measured at fair value on a recurring basis using significant unobservable inputs (Level 3) for the nine months ended September 30, 2010: Level 3 (Dollars inthousands) Balance at beginning of period $ Total unrealized losses included in: Net income – Other comprehensive income – Purchases, sales and issuances, net – Transfers in and (out) of Level 3 – Balance at end of period $ Assets and liabilities measured at fair value on a nonrecurring basis as of September 30, 2010 and December 31, 2009 are summarized below: Quoted Prices in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total (Dollars in thousands) September 30, 2010 Impaired loans $ – $ $ $ Other real estate – – December 31, 2009 Impaired loans $ – $ $ $ Other real estate – – - 17 - Index Capital Bank Corporation – Notes to Condensed Consolidated Financial Statements (Unaudited) 10.Fair Value of Financial Instruments Due to the nature of the Company’s business, a significant portion of its assets and liabilities consist of financial instruments. Accordingly, the estimated fair values of these financial instruments are disclosed. Quoted market prices, if available, are utilized as an estimate of the fair value of financial instruments. Because no quoted market prices exist for a significant part of the Company’s financial instruments, the fair value of such instruments has been derived based on management’s assumptions with respect to future economic conditions, the amount and timing of future cash flows and estimated discount rates. Different assumptions could significantly affect these estimates. Accordingly, the net amounts ultimately collected could be materially different from the estimates presented below. In addition, these estimates are only indicative of the values of individual financial instruments and should not be considered an indication of the fair value of the Company taken as a whole. Fair values of cash and due from banks and federal funds sold are equal to the carrying value due to the liquid nature of the financial instruments. Estimated fair values of investment securities are based on quoted market prices, if available, or model-based values from pricing sources for mortgage-backed securities and municipal bonds. Fair value of the net loan portfolio has been estimated using the present value of future cash flows, discounted at an interest rate giving consideration to estimated prepayment risk. The credit risk component of the loan portfolio has been set at the recorded allowance for loan losses balance for purposes of estimating fair value. Thus, there is no difference between the carrying amount and estimated fair value attributed to credit risk in the portfolio. Carrying amounts for accrued interest approximate fair value given the short-term nature of interest receivable and payable. Fair values of time deposits and borrowings are estimated by discounting the future cash flows using the current rates offered for similar deposits and borrowings with the same remaining maturities. Fair value of subordinated debt is estimated based on current market prices for similar trust preferred issues of financial institutions with equivalent credit risk. The estimated fair value for the Company’s subordinated debt is significantly lower than carrying value since credit spreads (i.e., spread to LIBOR) on similar trust preferred issues are currently much wider than when these securities were originally issued. Interest-bearing deposit liabilities and repurchase agreements with no stated maturities are predominately at variable rates and, accordingly, the fair values have been estimated to equal the carrying amounts (the amount payable on demand). The carrying values and estimated fair values of the Company’s financial instruments as of September 30, 2010 and December 31, 2009 are as follows: September 30, 2010 December 31, 2009 (Dollars in thousands) Carrying Amount Estimated Fair Value Carrying Amount Estimated Fair Value Financial Assets: Cash and cash equivalents $ Investment securities Mortgage loans held for sale – – Loans Accrued interest receivable Financial Liabilities: Non-maturity deposits $ Time deposits Repurchase agreements – – Borrowings Subordinated debentures Accrued interest payable There was no material difference between the carrying amount and estimated fair value of off-balance-sheet commitments totaling $189.1 million and $240.8 million as of September 30, 2010 and December 31, 2009, respectively, which are primarily comprised of unfunded loan commitments and standby letters of credit. The Company’s remaining assets and liabilities are not considered financial instruments. - 18 - Index Capital Bank Corporation – Notes to Condensed Consolidated Financial Statements (Unaudited) 11.Private Placement Offering On March 18, 2010, the Company sold 849 investment units (“Units”) for gross proceeds of $8.5 million. Each Unit was priced at $10,000 and consisted of a $3,996.90 subordinated promissory note and a number of shares of the Company’s common stock valued at $6,003.10. The offering and sale of the Units was limited to accredited investors. As a result of the sale of the Units, the Company sold $3.4 million in aggregate principal amount of subordinated promissory notes due March 18, 2020 (the “Notes”) and 1,468,770 shares of the Company’s common stock valued at $5.1 million. The Notes were recorded in subordinated debentures on the Condensed Consolidated Balance Sheets. The Company is obligated to pay interest on the Notes at 10% per annum payable in quarterly installments commencing on the third month anniversary of the date of issuance of the Notes. The Company may prepay the Notes at any time after March 18, 2015 subject to approval by the Federal Reserve and compliance with applicable law. The Company’s obligation to repay the Notes is subordinate to all indebtedness owed by the Company to its current and future secured creditors and general creditors, including the Federal Reserve and the Federal Deposit Insurance Corporation, and certain other financial obligations of the Company. 12.Subsequent Events On October 28, 2010, the Company entered into an informal Memorandum of Understanding (“MOU”) with the Federal Depository Insurance Corporation and the North Carolina Commissioner of Banks. An MOU is characterized by regulatory authorities as an informal action that is not published or publicly available and that is used when circumstances warrant a milder form of action than a formal supervisory action, such as a formal written agreement or order. In accordance with the terms of the MOU, the Company has agreed to, among other things, (i) increase regulatory capital to achieve and maintain a minimum Tier 1 leverage capital ratio of at least 8% and a total risk-based capital ratio of at least 12%, (ii) monitor and reduce its commercial real estate concentration, (iii) timely identify and reduce its overall level of problem loans, (iv) establish and maintain an adequate allowance for loan losses, and (v) ensure adherence to loan policy guidelines. The MOU will remain in effect until modified, terminated, lifted, suspended or set aside by the regulatory authorities. On November 4, 2010, the Company announced its entry into an Investment Agreement whereby North American Financial Holdings, Inc. (“NAFH”) has agreed to purchase 71.0 million shares of the Company’s common stock for a purchase price of $2.55 per share, for a total investment of approximately $181 million. NAFH also agreed to issue a non-transferable contingent value right that will attach to each share of the Company’s common stock outstanding as of a specified record date (other than shares of common stock held by NAFH) that will provide existing shareholders with the opportunity to receive up to $0.75 per share five years from the closing date of the proposed transaction, depending on the level of loan charge-offs during that five-year period. After giving effect to the NAFH investment, NAFH would own approximately 85% of the Company’s outstanding shares of common stock.The Company also intends to conduct a rights offering to legacy shareholders of rights to purchase up to 5.0 million shares of common stock at a price of $2.55 per share.Further, NAFH would have the right to conduct a tender offer at any time to purchase up to 5.25 million shares of the Company’s common stock at a price not less than $2.55 per share. Upon closing of the investment, R. Eugene Taylor, NAFH’s CEO, and Christopher G. Marshall, NAFH’s CFO, will be added to the management team as the Company’s CEO and CFO and members of the Company’s Board of Directors upon closing of the investment transaction. B. Grant Yarber and Michael R. Moore are expected to remain in senior executive roles at Capital Bank. The Company’s Board of Directors will be reconstituted with a combination of two existing members and new NAFH-designated Board members. The investment is subject to satisfaction or waiver of certain closing conditions, including shareholder approval of the terms of the investment and an increase in our authorized shares of common stock under our Articles of Incorporation, reaching an agreement with the U.S. Department of the Treasury to repurchase the preferred stock and warrant issued under the Troubled Asset Relief Program Capital Purchase Program on terms acceptable to NAFH, and the receipt by NAFH and the Company of the requisite governmental and regulatory approvals. - 19 - Index Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion presents an overview of the unaudited financial statements for the three and nine months ended September 30, 2010 and 2009 for Capital Bank Corporation, or the Company, and its wholly owned subsidiary, Capital Bank, or the Bank. This discussion and analysis is intended to provide pertinent information concerning financial condition, results of operations, liquidity, and capital resources for the periods covered and should be read in conjunction with the unaudited financial statements and related footnotes contained in Part I, Item 1 of this report. Information set forth below contains various forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, which statements represent the Company’s judgment concerning the future and are subject to risks and uncertainties that could cause the Company’s actual operating results to differ materially. Such forward-looking statements can be identified by the use of forward-looking terminology, such as “may,” “will,” “expect,” “anticipate,” “estimate,” “believe,” or “continue,” or the negative thereof or other variations thereof or comparable terminology. The Company cautions that such forward-looking statements are further qualified by important factors that could cause the Company’s actual operating results to differ materially from those in the forward-looking statements, as well as the factors set forth in Part II, Item 1A of this report, and the Company’s periodic reports and other filings with the Securities and Exchange Commission, or SEC. Overview Capital Bank Corporation is a financial holding company incorporated under the laws of North Carolina on August 10, 1998. The Company’s primary wholly-owned subsidiary is Capital Bank, a state-chartered banking corporation. The Bank was incorporated under the laws of the State of North Carolina on May 30, 1997 and commenced operations on June 20, 1997. As of September 30, 2010, the Company conducted no business other than holding stock in the Bank and in three trusts, Capital Bank Statutory Trust I, II, and III. Capital Bank is a community bank engaged in the general commercial banking business and operates through four North Carolina regions: Triangle, Sandhills, Triad and Western. As of September 30, 2010, the Bank had assets of approximately $1.6 billion, with gross loans and deposits outstanding of approximately $1.3 billion and $1.4 billion, respectively. The Bank operates 32 branch offices in North Carolina: five in Raleigh, four in Asheville, four in Fayetteville; three in Burlington, three in Sanford, two in Cary, and one each in Clayton, Graham, Hickory, Holly Springs, Mebane, Morrisville, Oxford, Pittsboro, Siler City, Wake Forest and Zebulon. The Bank offers a full range of banking services, including the following: checking accounts; savings accounts; NOW accounts; money market accounts; certificates of deposit; individual retirement accounts; loans for real estate, construction, businesses, agriculture, personal use, home improvement and automobiles; equity lines of credit; mortgage loans; credit loans; consumer loans; credit cards; safe deposit boxes; bank money orders; internet banking; electronic funds transfer services including wire transfers and remote deposit capture; traveler’s checks; and free notary services to all Bank customers. In addition, the Bank provides automated teller machine access to its customers for cash withdrawals through nationwide ATM networks. Through a partnership between the Bank’s financial services division and Capital Investment Companies, an unaffiliated Raleigh, North Carolina-based broker-dealer, the Bank also makes available a complete line of uninsured investment products and services. The securities involved in these services are not deposits or other obligations of the Bank and are not insured by the Federal Deposit Insurance Corporation, or the FDIC. The Bank’s business consists principally of attracting deposits from the general public and investing these funds in loans secured by commercial real estate, secured and unsecured commercial and consumer loans, single-family residential mortgage loans and home equity lines. As a community bank, the Bank’s profitability depends primarily upon its levels of net interest income, which is the difference between interest income from interest-earning assets and interest expense on interest-bearing liabilities. When interest-earning assets approximate or exceed interest-bearing liabilities, any positive interest rate spread will generate net interest income. The Bank’s profitability is also affected by its provision for loan losses, noninterest income and other operating expenses. Noninterest income primarily consists of service charges and ATM fees, debit card transaction fees, fees generated from originating mortgage loans, commission income generated from brokerage activity, and the increase in cash surrender value of bank-owned life insurance, or BOLI. Operating expenses primarily consist of employee compensation and benefits, occupancy related expenses, depreciation and maintenance expenses on furniture and equipment, data processing and telecommunications, advertising and public relations, professional fees, other real estate and loan-related losses, FDIC deposit insurance and other noninterest expenses. - 20 - Index The Bank’s operations are influenced significantly by local economic conditions and by policies of financial institution regulatory authorities. The Bank’s cost of funds is influenced by interest rates on competing investments and by rates offered on similar investments by competing financial institutions in our market area, as well as general market interest rates. Lending activities are affected by the demand for financing, which in turn is affected by the prevailing interest rates. As a financial holding company, the Company is subject to the supervision of the Board of Governors of the Federal Reserve System, or Federal Reserve. The Company is required to file with the Federal Reserve reports and other information regarding its business operations and the business operations of its subsidiaries. As a North Carolina chartered bank, the Bank is subject to primary supervision, periodic examination and regulation by the North Carolina Commissioner of Banks, or NC Commissioner, and by the FDIC, as its primary federal regulator. Critical Accounting Policies and Estimates The following discussion and analysis of the Company’s financial condition and results of operations are based on the Company’s condensed consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States, or U.S. GAAP. The preparation of these financial statements requires the Company to make estimates and judgments regarding uncertainties that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. However, because future events and their effects cannot be determined with certainty, actual results may differ from these estimates under different assumptions or conditions, and the Company may be exposed to gains or losses that could be material. The Company has identified the following accounting policies as being critical in terms of significant judgments and the extent to which estimates are used: allowance for loan losses, other-than-temporary impairment on investment securities, income taxes, and impairment of long-lived assets. These policies are important in understanding management’s discussion and analysis. For more information on the Company’s critical accounting policies, refer to Part II, Item 7 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. Executive Summary The following is a summary of the Company’s significant results of operations and changes in financial position for the three and nine months ended September 30, 2010: • Regulatory capital ratios remained in excess of “well capitalized” levels as of September 30, 2010. • Net loss attributable to common shareholders was $9.7 million, or $0.74 per share, in the third quarter of 2010 compared with net income available to common shareholders of $3.0 million, or $0.26 per share, in the third quarter of 2009. For the year-to-date period, net loss attributable to common shareholders was $29.7 million, or $2.34 per share, in the first nine months of 2010 compared with net loss attributable to common shareholders of $1.3 million, or $0.12 per share, in the first nine months of 2009. • Net interest margin improved to 3.48% in the third quarter of 2010 from 3.25% in the second quarter of 2010 and 3.41% in the third quarter of 2009. For the year-to-date period, net interest margin improved to 3.30% in the first nine months of 2010 from 3.11% in the first nine months of 2009. • Nonperforming assets, including restructured loans, were 5.69% of total assets as of September 30, 2010 compared with 5.76% as of June 30, 2010 and 4.87% as of December 31, 2009. • Allowance for loan losses increased to 2.74% of total loans as of September 30, 2010 from 2.65% as of June 30, 2010 and 1.88% as of December 31, 2009. • Provision for loan losses fell to $6.8 million in the third quarter of 2010 from $20.0 million in the second quarter of 2010 but increased from $3.6 million in the third quarter of 2009. For the year-to-date period, provision for loan losses increased to $38.5 million in the first nine months of 2010 from $11.2 million in the first nine months of 2009. • The valuation allowance recorded against deferred tax assets increased to $8.8 million as of September 30, 2010 from $3.3 million as of June 30, 2010. - 21 - Index Results of Operations Quarter ended September 30, 2010 compared to quarter ended September 30, 2009 Net loss attributable to common shareholders was $9.7 million, or $0.74 per share, in the third quarter of 2010 compared with net income available to common shareholders of $3.0 million, or $0.26 per share, in the third quarter of 2009. Results of operations in the third quarter of 2010 compared with the same quarter last year primarily reflect an increase in provision for loan losses, an increase in noninterest expense and higher tax expense. Net Interest Income Net interest income decreased from $13.6 million for the quarter ended September 30, 2009 to $13.4 million for the quarter ended September 30, 2010. Average interest-earning assets declined from $1.63 billion for the quarter ended September 30, 2009 to $1.58 billion for the quarter ended September 30, 2010, a decrease of 3.3%. Average interest-bearing liabilities declined from $1.41 billion for the quarter ended September 30, 2009 to $1.40 billion for the quarter ended September 30, 2010, a decrease of 0.9%. On a fully tax equivalent basis, net interest spread was 3.28% and 3.10% for the quarters ended September 30, 2010 and 2009, respectively. Net interest margin on a tax equivalent basis increased to 3.48% for the quarter ended September 30, 2010 from 3.41% for the quarter ended September 30, 2009. The yield on average interest-earning assets was 5.04% and 5.43% for the quarters ended September 30, 2010 and 2009, respectively, while the interest rate paid on average interest-bearing liabilities for those periods was 1.76% and 2.33%, respectively. The increase in the net interest margin was primarily due to the significant decline in funding costs through disciplined pricing controls and a declining interest rate environment. Partially offsetting declining funding costs was a significant increase in nonaccrual loans over the past year and the expiration of an interest rate swap on prime-indexed commercial loans. The following two tables set forth certain information regarding the Company’s yield on interest-earning assets and cost of interest-bearing liabilities and the component changes in net interest income. The first table, Average Balances, Interest Earned or Paid, and Interest Yields/Rates, reflects the Company’s effective yield on earning assets and cost of funds. Yields and costs are computed by dividing income or expense for the year by the respective daily average asset or liability balance. Changes in net interest income from year to year can be explained in terms of fluctuations in volume and rate. The second table, Rate and Volume Variance Analysis, presents further information on those changes. For each category of interest-earning asset and interest-bearing liability, we have provided information on changes attributable to: • changes in volume, which are changes in average volume multiplied by the average rate for the previous period; • changes in rates, which are changes in average rate multiplied by the average volume for the previous period; • changes in rate/volume, which are changes in average rate multiplied by the changes in average volume; and • total change, which is the sum of the previous columns. - 22 - Index CAPITAL BANK CORPORATION Average Balances, Interest Earned or Paid, and Interest Yields/Rates For the Three Months Ended September 30, 2010, June 30, 2010 and September 30, 2009 Tax Equivalent Basis 1 September 30, 2010 June 30, 2010 September 30, 2009 (Dollars in thousands) Average Balance Amount Earned Average Rate Average Balance Amount Earned Average Rate Average Balance Amount Earned Average Rate Assets Loans 2 $ $ % $ $ % $ $ % Investment securities 3 Interest-bearing deposits 17 10 18 Total interest-earning assets $ % $ % $ % Cash and due from banks Other assets Allowance for loan losses ) ) ) Total assets $ $ $ Liabilities and Equity Savings accounts $ $ 10 % $ $ 10 % $ $ 11 % Interest-bearing demand deposits Time deposits Total interest-bearing deposits Borrowed funds Subordinated debt Repurchase agreements - - - 2 6 Total interest-bearing liabilities $ % $ % $ % Noninterest-bearing deposits Other liabilities Total liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ $ Net interest spread 4 % % % Tax equivalent adjustment $ $ $ Net interest income and net interest margin 5 $ % $ % $ % 1 The tax equivalent basis is computed using a federal tax rate of 34%. 2 Loans include mortgage loans held for sale in addition to nonaccrual loans for which accrual of interest has not been recorded. 3 The average balance for investment securities excludes the effect of their mark-to-market adjustment, if any. 4 Net interest spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. 5 Net interest margin represents net interest income divided by average interest-earning assets. - 23 - Index Rate and Volume Variance Analysis Tax Equivalent Basis 1 Three Months Ended September 30, 2010 vs. 2009 (Dollars in thousands) Rate Variance Volume Variance Total Variance Interest income: Loans $ ) $ ) $ ) Investment securities ) ) ) Federal funds sold 10 ) (1 ) Total interest income ) ) ) Interest expense: Savings and interest-bearing demand deposits and other ) ) ) Time deposits ) 7 ) Borrowed funds ) ) Subordinated debt 46 28 74 Repurchase agreements and federal funds purchased (6 ) – (6 ) Total interest expense ) 82 ) Increase (decrease) in net interest income $ $ ) $ ) 1 The tax equivalent basis is computed using a federal tax rate of 34%. Interest income on loans decreased from $18.7 million for the quarter ended September 30, 2009 to $17.4 million for the quarter ended September 30, 2010, a decrease of 7.3%. This decrease was primarily due to lower loan yields, partially offset by growth in the loan portfolio. Average loan balances, which yielded 5.23% and 5.61% for the quarters ended September 30, 2010 and 2009, respectively, increased from $1.33 billion in the third quarter of 2009 to $1.34 billion in the third quarter of 2010. The Company’s interest rate swap on prime-indexed commercial loans, which expired in October 2009, increased loan interest income by $1.1 million in the third quarter of 2009, representing a benefit to net interest margin of 0.27% in that quarter. The Company received no such benefit in the third quarter of 2010. Interest income on investment securities decreased from $3.1 million for the quarter ended September 30, 2009 to $2.2 million for the quarter ended September 30, 2010, a decline of 30.7%. This decrease was due to a decline in the size of the investment portfolio coupled with lower fixed income investment yields. Average investment balances, at book value, decreased from $263.5 million for the quarter ended September 30, 2009 to $211.5 million for the quarter ended September 30, 2010, and the tax equivalent yield on investment securities decreased from 5.33% to 4.37% over the same period. The decrease in average investment balances partially reflects management’s efforts to reduce the duration of the portfolio to mitigate exposure to a potential future rising interest rate environment. Additionally, yields have fallen as prepayments on higher yielding mortgage-backed securities and sales of certain long-dated municipal bonds have been re-invested generally at lower rates in shorter-dated U.S. government agency debt and other high quality bonds. Interest expense on deposits decreased from $6.8 million for the quarter ended September 30, 2009 to $4.7 million for the quarter ended September 30, 2010, a decline of 31.1%. The decline is partially due to falling interest-bearing deposit rates from 2.17% for the quarter ended September 30, 2009 to 1.55% for the quarter ended September 30, 2010. For time deposits, which represented 70.8% and 68.1% of total average interest-bearing deposits for the quarters ended September 30, 2010 and 2009, respectively, the average rate decreased from 2.67 % for the quarter ended September 30, 2009 to 1.88% for the quarter ended September 30, 2010, reflecting disciplined pricing controls and re-pricing of maturing time deposits in a low interest rate environment. Interest expense on borrowings remained relatively flat, totaling $1.5 million in both quarters ended September 30, 2010 and 2009. The average rate paid on average borrowings, including subordinated debt and repurchase agreements, decreased from 3.48% for the quarter ended September 30, 2009 to 3.19% for the quarter ended September 30, 2010. Provision for Loan Losses Provision for loan losses for the quarter ended September 30, 2010 totaled $6.8 million, an increase from $3.6 million for the quarter ended September 30, 2009 and a decrease from $20.0 million for the quarter ended June 30, 2010. The loan loss provision remains elevated compared to the same quarter last year due to significantly higher levels of nonperforming assets as well as increased charge-off rates as the Company continues making progress resolving problem loans. On a linked-quarter basis, however, the loan loss provision declined as charge-offs were reduced and nonperforming assets fell. - 24 - Index Net charge-offs totaled $6.3 million, or 1.87% of average loans, in the third quarter of 2010, an increase from $2.7 million, or 0.80% of average loans, in the third quarter of 2009 and a decrease from $13.4 million, or 3.91% of average loans, in the second quarter of 2010. Nonperforming assets, which include nonperforming loans and other real estate, totaled 5.32% of total assets as of September 30, 2010, a decrease from 5.37% as of June 30, 2010 and an increase from 2.90% as of December 31, 2009. Nonperforming assets, including restructured loans, totaled 5.69% of total assets as of September 30, 2010, a decrease from 5.76% as of June 30, 2010 and an increase from 4.87% as of December 31, 2009. Further, loans past due more than 30 days, excluding nonperforming loans, increased to 1.00% of total loans as of September 30, 2010 compared to 0.72% of total loans as of June 30, 2010 and 0.67% as of December 31, 2009. The elevated provision for loan losses, net charge-offs and nonperforming assets reflect the economic climate in the Company’s primary markets and consistent application of the Company’s policy to recognize losses as they occur. Given significant volatility and rapid changes in current market conditions, management cannot predict its provision or nonperforming loan levels into the future but anticipates that credit losses and problem loans may remain elevated, or even increase, throughout the remainder of 2010 and early 2011 as the Company continues working to resolve problem loans in these challenging market conditions. Noninterest Income Noninterest income remained relatively flat on a quarterly basis, totaling $2.5 million in both quarters ended September 30, 2010 and 2009. The following table presents the detail of noninterest income and related changes for the quarters ended September 30, 2010 and 2009: Three Months Ended September 30, $ Change % Change (Dollars in thousands) Noninterest income: Service charges and other fees $ $ $ ) )% Bank card services Mortgage origination and other loan fees 32 Brokerage fees Bank-owned life insurance ) ) Net gain on investment securities 96 Other ) ) Total noninterest income $ $ $ (7 ) )% Bank card services income increased by $112 thousand from a higher volume of debit card transactions. Brokerage fees increased by $116 thousand as a result of improved sales efforts. Further, net gains on investment securities, including sales of debt securities as well as appreciation in fair market value of an equity investment, increased by $96 thousand. Mortgage origination and other loan fees increased primarily due to increased residential mortgage refinancing activity in the third quarter of 2010 compared to the same quarter last year. Offsetting these increases in noninterest income, service charges and other fees declined by $244 thousand due to a reduction in the volume of overdrawn accounts and non-sufficient funds transactions. Additionally, bank owned life insurance, or BOLI, income fell by $102 thousand after the Company surrendered certain BOLI contracts in the third quarter of 2010. Other income decreased primarily due to lower sublease income. Noninterest Expense Noninterest expense increased from $11.1 million for the quarter ended September 30, 2009 to $14.2 million for the quarter ended September 30, 2010, an increase of 28.0%. The following table presents the detail of noninterest expense and related changes for the quarters ended September 30, 2010 and 2009: - 25 - Index Three Months Ended September 30, $ Change % Change (Dollars in thousands) Noninterest expense: Salaries and employee benefits $ $ $ % Occupancy ) ) Furniture and equipment 96 Data processing and telecommunications ) ) Advertising and public relations 41 Office expenses ) ) Professional fees Business development and travel 95 Amortization of core deposit intangible ) ) Other real estate and other loan-related losses Directors’ fees ) ) FDIC deposit insurance Other Total noninterest expense $ $ $ % The increase in noninterest expense was primarily due to a $1.5 million increase in other real estate and loan-related costs, of which $1.0 million was related to valuation adjustments to and losses on the sale of other real estate with the remaining increase representing higher loan workout, appraisal and foreclosure costs to resolve problem assets. Additionally, salaries and employee benefits expense increased by $790 thousand due to lower deferred loan costs, which decrease expense, and increased employee health insurance expense. Further, furniture and equipment expense increased by $96 thousand due to higher depreciation charges and equipment maintenance expense. Advertising and public relations expense increased by $41 thousand due in part from radio and television ads promoting the Company’s special financing program for home buyers. Professional fees increased by $268 thousand due to higher legal and audit expense. Business development and travel expenses increased primarily due to employee travel costs associated with the Company’s recently withdrawn public stock offering. FDIC deposit insurance expense increased by $238 thousand with higher deposit insurance assessment rates and growth in insured deposit accounts. Other noninterest expense increased by $376 thousand primarily due to legal fees and other professional fees associated with the Company’s recent public stock offering and withdrawn registration statement. Partially offsetting the increases in noninterest expense, data processing and telecommunications costs fell by $67 thousand as the Company realized cost savings through renegotiation of certain vendor contracts. In addition, office expenses decreased by $66 thousand primarily due to cost savings initiatives within the Company’s branch network and operations areas, which particularly lowered printing costs. Core deposit intangible amortization decreased by $52 thousand as intangible assets acquired in previous acquisitions are amortized on an accelerated method over the expected benefit of the core deposit premium. Directors’ fees decreased by $59 thousand due in part to the board reduction and reorganization in late 2009. Lastly, occupancy expense remained relatively consistent in the period under comparison. Income Taxes Income taxes recorded in the three months ended September 30, 2010 were primarily impacted by net losses before income taxes, which created tax benefits, offset by valuation allowances recorded against deferred tax assets. The valuation allowance recorded against deferred tax assets increased by $5.5 million in the third quarter of 2010, from $3.3 million as of June 30, 2010 to $8.8 million as of September 30, 2010. There was no valuation allowance recorded against deferred tax assets in the third quarter of 2009. Deferred tax assets represent timing differences in the recognition of certain tax benefits for accounting and income tax purposes, including the expected value of future tax savings that will be available to the Company to offset future taxable income through the carry forward of net operating losses. A valuation allowance is provided when it is more likely than not that some portion of the deferred tax asset will not be realized. In future periods, the Company may be able to reduce some or all of the valuation allowance upon a determination that it will be able to realize such tax savings. - 26 - Index Nine months ended September 30, 2010 compared to nine months ended September 30, 2009 Net loss attributable to common shareholders was $29.7 million, or $2.34 per share, for the nine months ended September 30, 2010 compared with net loss attributable to common shareholders of $1.3 million, or $0.12 per share, for the nine months ended September 30, 2009. Results of operations for the nine months ended September 30, 2010 compared with the same period last year primarily reflect a significant increase in provision for loan losses and an increase in noninterest expense, partially offset by improved net interest income. Net Interest Income Net interest income increased from $35.9 million for the nine months ended September 30, 2009 to $38.7 million for the nine months ended September 30, 2010. Average interest-earning assets rose from $1.60 billion for the nine months ended September 30, 2009 to $1.61 billion for the nine months ended September 30, 2010, an increase of 0.9%. Average interest-bearing liabilities rose from $1.39 billion for the nine months ended September 30, 2009 to $1.43 billion for the nine months ended September 30, 2010, an increase of 2.9%. On a fully tax equivalent basis, net interest spread was 3.08% and 2.77% for the nine months ended September 30, 2010 and 2009, respectively. Net interest margin on a tax equivalent basis increased to 3.30% for the nine months ended September 30, 2010 from 3.11% for the nine months ended September 30, 2009. The yield on average interest-earning assets was 5.02% and 5.31% for the nine months ended September 30, 2010 and 2009, respectively, while the interest rate paid on average interest-bearing liabilities for those periods was 1.94% and 2.54%, respectively. The increase in the net interest margin was primarily due to the significant decline in funding costs through disciplined pricing controls and a declining interest rate environment. Partially offsetting declining funding costs was a significant increase in nonaccrual loans over the past year and the expiration of an interest rate swap on prime-indexed commercial loans. The following two tables set forth certain information regarding the Company’s yield on interest-earning assets and cost of interest-bearing liabilities and the component changes in net interest income: - 27 - Index CAPITAL BANK CORPORATION Average Balances, Interest Earned or Paid, and Interest Yields/Rates For the Nine Months Ended September 30, 2010 and 2009 Tax Equivalent Basis 1 September 30, 2010 September 30, 2009 (Dollars in thousands) Average Balance Amount Earned Average Rate Average Balance Amount Earned Average Rate Assets Loans 2 $ $ % $ $ % Investment securities 3 Interest-bearing deposits 37 34 Total interest-earnings assets $ % $ % Cash and due from banks Other assets Allowance for loan losses ) ) Total assets $ $ Liabilities and Equity Savings accounts $ $ 30 % $ $ 37 % Interest-bearing demand deposits Time deposits Total interest-bearing deposits Borrowed funds Subordinated debt Repurchase agreements 5 20 Total interest-bearing liabilities $ % $ % Noninterest-bearing deposits Other liabilities Total liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ Net interest spread 4 % % Tax equivalent adjustment $ $ Net interest income and net interest margin 5 $ % $ % 1 The tax equivalent basis is computed using a federal tax rate of 34%. 2 Loans include mortgage loans held for sale and nonaccrual loans for which accrual of interest has not been recorded. 3 The average balance for investment securities excludes the effect of their mark-to-market adjustment, if any. 4 Net interest spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. 5 Net interest margin represents net interest income divided by average interest-earning assets. - 28 - Index Rate and Volume Variance Analysis Tax Equivalent Basis 1 Nine Months Ended September 30, 2010 vs. 2009 (Dollars in thousands) Rate Variance Volume Variance Total Variance Interest income: Loans $ ) $ $ Investment securities ) ) ) Federal funds sold 11 (8 ) 3 Total interest income ) ) Interest expense: Savings and interest-bearing demand deposits and other ) ) ) Time deposits ) ) Borrowed funds ) ) Subordinated debt ) 59 (9 ) Repurchase agreements and federal funds purchased 9 ) ) Total interest expense ) ) Increase in net interest income $ $ ) $ 1 The tax equivalent basis is computed using a federal tax rate of 34%. Interest income on loans decreased from $52.2 million for the nine months ended September 30, 2009 to $52.1 million for the nine months ended September 30, 2010, a decrease of 0.3%. This decrease was primarily due to lower loan yields, partially offset by growth in the loan portfolio. Average loan balances, which yielded 5.13% and 5.41% in the nine months ended September 30, 2010 and 2009, respectively, increased from $1.29 billion in the nine months ended September 30, 2009 to $1.37 billion in the nine months ended September 30, 2010. The Company’s interest rate swap on prime-indexed commercial loans, which expired in October 2009, increased loan interest income by $3.4 million in the nine months ended September 30, 2009, representing a benefit to net interest margin of 0.28% during the period. The Company received no such benefit in the nine months ended September 30, 2010. A significant increase in loans placed on nonaccrual status during the nine months ended September 30, 2010 also negatively affected loan interest income during the period when compared with the same period one year ago. When loans are placed on nonaccrual status, any accrued but unpaid interest is immediately reversed and has a direct impact on net interest income and net interest margin. Interest income on investment securities decreased from $10.0 million for the nine months ended September 30, 2009 to $7.3 million for the nine months ended September 30, 2010, a decline of 27.4%. This decrease was due to a decline in the size of the investment portfolio coupled with lower fixed income investment yields. Average investment balances, at book value, decreased from $276.6 million for the nine months ended September 30, 2009 to $220.5 million for the nine months ended September 30, 2010, and the tax equivalent yield on investment securities decreased from 5.40% to 4.83% over the same period. The decrease in average investment balances partially reflects management’s efforts to reduce the duration of the portfolio to mitigate exposure to a potential future rising interest rate environment. Additionally, yields have fallen as prepayments on higher yielding mortgage-backed securities and sales of certain long-dated municipal bonds have been re-invested at lower rates in shorter-dated U.S. government agency debt and other high quality bonds. Interest expense on deposits decreased from $21.6 million for the nine months ended September 30, 2009 to $16.4 million for the nine months ended September 30, 2010, a decline of 23.9%. The decline is partially due to falling interest-bearing deposit rates from 2.39% for the nine months ended September 30, 2009 to 1.78% for the nine months ended September 30, 2010. For time deposits, which represented 70.8% and 67.5% of total average interest-bearing deposits for the nine months ended September 30, 2010 and 2009, respectively, the average rate decreased from 2.97% for the nine months ended September 30, 2009 to 2.18% for the nine months ended September 30, 2010, reflecting disciplined pricing controls and re-pricing of maturing time deposits in a low interest rate environment. Interest expense on borrowings decreased from $4.8 million for the nine months ended September 30, 2009 to $4.3 million for the nine months ended September 30, 2010, a decline of 10.5%. The average rate paid on average borrowings, including subordinated debt and repurchase agreements, decreased from 3.51% for the nine months ended September 30, 2009 to 2.96% for the nine months ended September 30, 2010. - 29 - Index Provision for Loan Losses Provision for loan losses for the nine months ended September 30, 2010 totaled $38.5 million, an increase from $11.2 million for the nine months ended September 30, 2009. The loan loss provision has increased compared to the same period last year due to significantly higher levels of nonperforming assets as well as increased charge-off rates as the Company continues making progress resolving problem loans. Net charge-offs increased from $6.5 million, or 0.67% of average loans, in the first nine months of 2009 to $28.4 million, or 2.76% of average loans, in the first nine months of 2010. Nonperforming assets, which include nonperforming loans and other real estate, increased to 5.32% of total assets as of September 30, 2010 from 2.90% as of December 31, 2009 and from 1.55% as of September 30, 2009. Nonperforming assets, including restructured loans, increased to 5.69% of total assets as of September 30, 2010 from 4.87% as of December 31, 2009 and from 3.23% as of September 30, 2009. Loans past due more than 30 days, excluding nonperforming loans, totaled 1.00% of total loans as of September 30, 2010, an increase from 0.67% as of December 31, 2009 and a decrease from 1.20% as of September 30, 2009. Noninterest Income Noninterest income decreased from $8.3 million for the nine months ended September 30, 2009 to $7.5 million for the nine months ended September 30, 2010, a decline of 9.5%. The following table presents the detail of noninterest income and related changes for the nine months ended September 30, 2010 and 2009: Nine Months Ended September 30, $ Change % Change (Dollars in thousands) Noninterest income: Service charges and other fees $ $ $ ) )% Bank card services Mortgage origination and other loan fees ) ) Brokerage fees Bank-owned life insurance ) ) Net gain on investment securities Other ) ) Total noninterest income $ $ $ ) )% This decrease in noninterest income was primarily related to a nonrecurring BOLI gain of $913 thousand in the nine months ended September 30, 2009. In addition, service charges and other fees declined by $433 thousand due to a reduction in the volume of overdrawn accounts and non-sufficient funds transactions. Mortgage origination and other loan fees declined by $412 thousand primarily due to fewer prepayment penalties recognized on commercial loans in the nine months ended September 30, 2010, partially offset by increased residential mortgage refinancing activity. Other noninterest income remained relatively unchanged in the period under comparison. Partially offsetting the decline in noninterest income was an increase of $477 thousand in net gains on investment securities, including sales of debt securities as well as appreciation in fair market value of an equity investment. Additionally, bank card services increased by $346 thousand from a higher volume of debit card transactions. Brokerage fees increased by $275 thousand as a result of improved sales efforts. Noninterest Expense Noninterest expense increased from $35.1 million for the nine months ended September 30, 2009 to $39.2 million for the nine months ended September 30, 2010, an increase of 11.5%. The following table presents the detail of noninterest expense and related changes for the nine months ended September 30, 2010 and 2009: - 30 - Index Nine Months Ended September 30, $ Change % Change (Dollars in thousands) Noninterest expense: Salaries and employee benefits $ $ $ ) )% Occupancy Furniture and equipment ) ) Data processing and telecommunications ) ) Advertising and public relations Office expenses ) ) Professional fees Business development and travel 94 Amortization of core deposit intangible ) ) Other real estate and other loan-related losses Directors’ fees ) ) FDIC deposit insurance Other Total noninterest expense $ $ $ % The increase in noninterest expense was primarily due to a $2.9 million increase in other real estate and loan-related costs, of which $1.9 million was related to valuation adjustments to and losses on the sale of other real estate with the remaining increase representing higher loan workout, appraisal and foreclosure costs to resolve problem assets. Occupancy expense increased by $226 thousand primarily due to additional overhead costs incurred as new branches were opened in the Triangle region during the third quarter of 2009. Further, advertising and public relations expense increased by $524 thousand due in part from radio and television ads promoting the Company’s special financing program for home buyers. Professional fees increased by $614 thousand due to higher legal and audit expense. Business development and travel expenses increased primarily due to marketing efforts associated with the Company’s recently withdrawn public stock offering. FDIC deposit insurance expense rose by $146 thousand with higher deposit insurance assessment rates and growth in insured deposit accounts partially offset by the FDIC’s special assessment on all insured depository institutions in the second quarter of 2009. Other noninterest expense increased by $657 thousand primarily due to legal fees and other professional fees associated with the Company’s recent public stock offering and withdrawn registration statement. Partially offsetting the increases in noninterest expense, salaries and employee benefits expense decreased by $308 thousand partially due to the suspension of the Company’s 401(k) employer matching contributions in 2009 and partially due to higher levels of deferred loan costs, which decrease expense. Data processing and telecommunications costs dropped by $229 thousand as the Company realized cost savings through renegotiation of certain vendor contracts. Office expense decreased by $103 thousand primarily due to cost savings initiatives within the Company’s branch network and operations areas. Core deposit intangible amortization decreased by $157 thousand as intangible assets acquired in previous acquisitions are amortized on an accelerated method over the expected benefit of the core deposit premium. Directors’ fees decreased by $303 thousand due to acceleration of benefit payments on a retirement plan upon the death of a former director in 2009 and in part due to the board reduction and reorganization in late 2009. Lastly, furniture and equipment expense remained relatively consistent in the period under comparison. Income Taxes Income taxes recorded in the nine months ended September 30, 2010 were primarily impacted by net losses before income taxes, which created income tax benefits, offset by valuation allowances recorded against deferred tax assets. The valuation allowance recorded against deferred tax assets totaled $8.8 million in the first nine months of 2010 while there was no valuation allowance recorded against deferred tax assets in the first nine months of 2009. - 31 - Index Analysis of Financial Condition Overview The Company’s financial condition is measured in terms of its asset and liability composition as well as asset quality. The fluctuation and composition of the balance sheet during the nine months ended September 30, 2010 reflects a decline in the loan portfolio as the Company focuses on resolving problem loans and capital preservation. Total assets as of September 30, 2010 were $1.65 billion, a decrease of $85.0 million from $1.73 billion as of December 31, 2009. Earning assets, which represented 95.7% and 94.6% of total assets as of September 30, 2010 and December 31, 2009, respectively, decreased from $1.64 billion as of December 31, 2009 to $1.58 billion as of September 30, 2010. Loans declined from $1.39 billion as of December 31, 2009 to $1.32 billion as of September 30, 2010, a decrease of 4.7%. The declining loan portfolio reflects an effort by the Company to de-leverage its balance sheet to preserve capital and reduce its exposure to certain sectors of the commercial real estate market. Allowance for loan losses was $36.2 million as of September 30, 2010 compared to $26.1 million as of December 31, 2009, representing approximately 2.74% and 1.88%, respectively, of total loans. Total investment securities decreased by $49.4 million in the first nine months of 2010 as management has continued to sell certain municipal bonds to reduce the duration of its fixed income portfolio and to mitigate its exposure to a potential future rising interest rate environment. The Company’s portfolio has also experienced relatively high levels of paydowns on U.S. government sponsored mortgage-backed securities. The cash surrender value of BOLI policies decreased by $15.9 million in the first nine months of 2010 after the Company surrendered certain BOLI contracts on former employees and directors in the third quarter of 2010 for the purpose of repositioning the BOLI portfolio for capital, liquidity and tax planning purposes. Total deposits declined from $1.38 billion as of December 31, 2009 to $1.36 billion as of September 30, 2010, a decrease of 1.4%. Savings accounts and time deposits increased by $2.2 million and $31.3 million, respectively, during the nine months ended September 30, 2010 while checking accounts and money market accounts decreased by $7.7 million and $44.4 million, respectively, in the same period. Time deposits represented 64.7% of total deposits at September 30, 2010 compared to 61.6% at December 31, 2009. Borrowings and repurchase agreements decreased by $44.5 million in the first nine months of 2010 as the Company paid off certain short-term borrowings with increased liquidity from paydowns on loans and investment securities as well as the surrender of certain BOLI contracts. Subordinated debt increased from $30.9 million as of December 31, 2009 to $34.3 million as of September 30, 2010 from the private placement offering in the first quarter of 2010. Total shareholders’ equity decreased from $139.8 million as of December 31, 2009 to $116.1 million as of September 30, 2010. The Company’s accumulated deficit increased by $29.8 million in the first nine months of 2010, reflecting a $28.0 million net loss and dividends and accretion on preferred stock of $1.8 million. Common stock increased primarily due to $5.1 million of proceeds from the issuance of shares of the Company’s common stock as part of the private placement offering. Accumulated other comprehensive income, which includes unrealized gains and losses on available-for-sale investment securities, net of tax, increased from $4.0 million as of December 31, 2009 to $4.3 million as of September 30, 2010. Nonperforming Assets and Impaired Loans Loans are generally classified as nonaccrual if they are past due as to maturity or payment of principal or interest for a period of more than 90 days, unless such loans are well secured and in the process of collection. If a loan or a portion of a loan is classified as doubtful or as partially charged off, the loan is generally classified as nonaccrual. Loans that are on a current payment status or past due less than 90 days may also be classified as nonaccrual if repayment in full of principal and/or interest is in doubt. Loans may be returned to accrual status when all principal and interest amounts contractually due (including arrearages) are reasonably assured of repayment within an acceptable period of time, and there is a sustained period of repayment performance of interest and principal by the borrower in accordance with the contractual terms. The following table presents an analysis of nonperforming assets as of September 30, 2010 and December 31, 2009: - 32 - Index September 30, 2010 December 31, 2009 (Dollars in thousands) Nonperforming assets: Nonaccrual loans: Commercial real estate $ $ Consumer real estate Commercial owner occupied Commercial and industrial Consumer 24 8 Other loans – Total nonaccrual loans Accruing loans greater than 90 days past due – Total nonperforming loans Other real estate: Construction, land development, and other land 1-4 family residential properties 1-4 family residential properties sold with 100% financing Commercial properties Closed branch office Total other real estate Total nonperforming assets Performing restructured loans Total nonperforming assets and restructured loans $ $ Selected asset quality ratios: Nonperforming loans to total loans % % Nonperforming assets to total assets % % Nonperforming assets and restructured loans to total assets % % Allowance for loan losses to total loans % % Allowance to nonperforming loans X X Allowance to nonperforming loans, net of loans charged down to fair value X X Other real estate, which includes foreclosed assets and other real property held for sale, increased to $17.9 million as of September 30, 2010 from $10.7 million as of December 31, 2009. As of September 30, 2010, other real estate included $0.9 million of real estate from a closed branch office held for sale and included $1.7 million of residential properties sold to individuals prior to September 30, 2010 where the Company financed 100% of the purchase price of the home at closing. These financed properties will remain in other real estate until regular payments are made by the borrowers that total at least 5% of the original purchase price, at which time the property will be moved out of other real estate and into the performing mortgage loan portfolio. The increase in other real estate was primarily due to the repossession of commercial and residential construction and land development properties in the first nine months of 2010. The Company is actively marketing all of its foreclosed properties. Such properties are adjusted to fair value upon transfer of the loans or premises to other real estate. Subsequently, these properties are carried at the lower of carrying value or updated fair value. The Company obtains updated appraisals and/or internal evaluations for all other real estate. The Company considers all other real estate to be classified as Level 2 fair value estimates since values are established based on recent independent appraisals. Impaired loans primarily consist of nonperforming loans and troubled debt restructurings, or TDRs, but can include other loans identified by management as being impaired. Impaired loans totaled $74.9 million and $77.3 million as of September 30, 2010 and December 31, 2009, respectively. The increase in impaired loans is primarily due to weakness experienced in the local economy and real estate markets from the recent economic recession. - 33 - Index The following table summarizes the Company’s impaired loans and TDRs as of September 30, 2010 and December 31, 2009: September 30, 2010 December 31, 2009 (Dollars in thousands) Impaired loans: Impaired loans with related allowance for loan losses $ $ Impaired loans for which the full loss has been charged off Total impaired loans Allowance for loan losses related to impaired loans ) ) Net carrying value of impaired loans $ $ Performing TDRs: Commercial real estate $ $ Consumer real estate Commercial owner occupied Commercial and industrial Consumer Total performing TDRs $ $ Loans are classified as TDRs by the Company when certain modifications are made to the loan terms and concessions are granted to the borrowers due to financial difficulty experienced by those borrowers. The Company only restructures loans for borrowers in financial difficulty that have designed a viable business plan to fully pay off all obligations, including outstanding debt, interest, and fees, either by generating additional income from the business or through liquidation of assets. Generally, these loans are restructured to provide the borrower additional time to execute upon their plans. With respect to restructured loans, the Company grants concessions by (1) reduction of the stated interest rate for the remaining original life of the debt or (2) extension of the maturity date at a stated interest rate lower than the current market rate for new debt with similar risk. The Company does not generally grant concessions through forgiveness of principal or accrued interest. Restructured loans where a concession has been granted through extension of the maturity date generally include extension of payments in an interest only period, extension of payments with capitalized interest and extension of payments through a forbearance agreement. These extended payment terms are also combined with a reduction of the stated interest rate in certain cases. Success in restructuring loan terms has been mixed but it has proven to be a useful tool in certain situations to protect collateral values and allow certain borrowers additional time to execute upon defined business plans. In situations where a TDR is unsuccessful and the borrower is unable to follow through with terms of the restructured agreement, the loan is placed on nonaccrual status and continues to be written down to the underlying collateral value. The Company’s policy with respect to accrual of interest on loans restructured in a TDR follows relevant supervisory guidance. That is, if a borrower has demonstrated performance under the previous loan terms and shows capacity to perform under the restructured loan terms, continued accrual of interest at the restructured interest rate is likely. If a borrower was materially delinquent on payments prior to the restructuring but shows the capacity to meet the restructured loan terms, the loan will likely continue as nonaccrual going forward. Lastly, if the borrower does not perform under the restructured terms, the loan is placed on nonaccrual status. The Company will continue to closely monitor these loans and will cease accruing interest on them if management believes that the borrowers may not continue performing based on the restructured note terms. If a loan is restructured a second time, after previously being classified as a TDR, that loan is automatically placed on nonaccrual status. The Company’s policy with respect to nonperforming loans requires the borrower to make a minimum ofsix consecutive payments in accordance with the loan terms before that loan can be placed back on accrual status. Further, the borrower must show capacity to continue performing into the future prior to restoration of accrual status. Through September 30, 2010, the Company had not restored any nonaccrual loan classified as a TDR to accrual status. All TDRs are considered to be impaired and are evaluated as such in the quarterly allowance calculation. As of September 30, 2010, allowance for loan losses allocated to performing TDRs totaled $1.5 million. Outstanding nonperforming TDRs and their related allowance for loan losses totaled $19.9 million and $0.9 million, respectively, as of September 30, 2010. - 34 - Index Allowance for Loan Losses Determining the allowance for loan losses is based on a number of factors, many of which are subject to judgments made by management. At the origination of each commercial loan, management assesses the relative risk of the loan and assigns a corresponding risk grade. To ascertain that the credit quality is maintained after the loan is booked, a loan review officer performs an annual review of all unsecured loans over a predetermined loan amount, a sampling of loans within a lender’s authority, and a sampling of the entire loan pool. Loans are reviewed for credit quality, sufficiency of credit and collateral documentation, proper loan approval, covenant, policy and procedure adherence, and continuing accuracy of the loan grade. The Loan Review Officer reports directly to the Chief Credit Officer and the Audit Committee of the Company’s Board of Directors. The allowance for loan losses represents management’s best estimate of probable credit losses that are inherent in the loan portfolio at the balance sheet date and is determined by management through quarterly evaluations of the loan portfolio. The allowance calculation consists of specific and general reserves. Specific reserves are applied to individually impaired loans. A loan is considered impaired, based on current information and events, if it is probable that the Company will be unable to collect the scheduled payments of principal and interest when due according to the contractual terms of the loan agreement. Specific reserves on impaired loans that are collateral dependent are based on the fair value of the underlying collateral while specific reserves on loans that are not collateral dependent are based on either an observable market price, if available, or the present value of expected future cash flows discounted at the historical effective interest rate. Management evaluates loans that are classified as doubtful, substandard or special mention to determine whether or not they are impaired. This evaluation includes several factors, including review of the loan payment status and the borrower’s financial condition and operating results such as cash flows, operating income or loss, etc. General reserves are determined by applying loss percentages to pools of loans that are grouped according to loan type and internal risk ratings. Loss percentages are based on the Company’s historical default and charge-off experience in each pool and management’s consideration of environmental factors such as changes in economic conditions, credit quality trends, collateral values, concentrations of credit risk, and loan review as well as regulatory exam findings. Impaired loans on borrower relationships over $750 thousand totaled $62.0 million and $69.4 million as of September 30, 2010 and December 31, 2009, respectively, with specific reserves of $1.9 million and $5.7 million, respectively. Specific reserves represented 3.1% and 8.2% of impaired loan balances as of September 30, 2010 and December 31, 2009, respectively. Specific reserves represented 24.3% and 10.6% of impaired loan balances, net of impaired loans charged down to estimated market value, as of September 30, 2010 and December 31, 2009, respectively. These loans were evaluated for impairment and valued individually. Given the Company’s concentration in real estate lending, the vast majority of impaired loans are collateral dependent and are therefore valued based on underlying collateral values. In the case of unsecured loans that become impaired, principal balances are fully charged off. For impaired loans where legal action has been taken to foreclose, the loan is charged down to estimated fair value, and a specific reserve is not established. For impaired loans on borrower relationships less than $750 thousand where legal action has been taken to foreclose, impairment is evaluated on an individual basis and the loan is charged down to estimated fair value. Impaired loans on relationships less than $750 thousand charged down to estimated fair value totaled $6.6 million and $3.1 million as of September 30, 2010 and December 31, 2009, respectively. For impaired loans on borrower relationships less than $750 thousand classified as TDRs, impairment is evaluated on an individual basis and a specific reserve is established for each relationship. Impaired loans less than $750 thousand classified as a TDR totaled $2.4 million as of September 30, 2010, with associated reserves of $0.5 million. For most impaired loans evaluated individually, the fair value of underlying collateral is generally estimated based on a current independent appraised value, adjusted for estimated holding and selling costs. These are considered Level 2 fair value estimates. For certain impaired loans where appraisals are aged or where market conditions have significantly changed since the appraisal date, a further reduction is made to appraised value to arrive at the fair value of collateral. These are considered Level 3 fair value estimates. In other situations, management will use broker price opinions, internal valuations or other valuation sources. These are also considered Level 3 fair value estimates. Of the $71.9 million in estimated fair value of impaired loans evaluated and valued on an individual basis as of September 30, 2010, $67.5 million were valued based on current independent appraisals and $4.4 million were valued based on a combination of internal valuations and other valuation sources. Internal valuations are used primarily for equipment valuations or for certain real estate valuations where recent home sales data was used to estimate value for similar fully or partially built houses. For any impaired loan where a specific reserve has previously been established, or where a partial charge-off has been recorded, an updated appraisal that reflects a further decline in value will result in an additional reserve or partial charge-off during the current period. Impaired loans on borrower relationships less than $750 thousand not evaluated individually for impairment totaled $3.9 million and $4.8 million as of September 30, 2010 and December 31, 2009, respectively, with associated reserves of $0.7 million and $0.4 million, respectively. Reserves on these loans were based on loss percentages applied to pools of loans stratified by common risk rating and loan type. - 35 - Index General reserves are determined by applying loss percentages to pools of loans that are grouped according to loan type and internal risk ratings. Loss percentages are based on the Company’s historical default and charge-off experience in each pool and management’s consideration of environmental factors. As of September 30, 2010, the Company used two years of charge-off history for purposes of calculating general reserve rates. Nonperforming loans and net charge-offs have significantly increased over recent quarters, particularly in the commercial real estate portfolio. Such increases have directly impacted loss percentages and the resulting allowance for loan losses for each loan pool. The allowance is established through a provision for loan losses charged to expense. Loans are charged against the allowance for loan losses when management believes that the collectability of the principal is unlikely. The following table presents an analysis of changes in the allowance for loan losses for the three and nine month periods ended September 30, 2010 and 2009: Three Months Ended September 30, Nine Months Ended
